Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The subject matter of claims 28-46, 57-58 is allowable over the prior art of record because all prior arts fail to teach or suggest a method, an apparatus or a non-transitory computer-readable medium for providing user equipment (UE) cooperation, on UE perspective, comprising: receiving group-specific information to configure cooperating UEs in a cooperating group of UEs for synchronous clear channel assessment (CCA) and aligned sidelink transmission starting times; and performing a synchronous CCA in accordance with a group common contention window, the group common contention window being generated based on the group- specific information.
 	The subject matter of claims 47-56, 59-60 is allowable over the prior art of record because all prior arts fail to teach or suggest a method, an apparatus or a non-transitory computer-readable medium for providing user equipment (UE) cooperation, on network node perspective, comprising: for a cooperating group of UEs, transmitting group-specific information to at least one transmit point (TP) for transmission to at least a subset of the cooperating UEs in the group, the group-specific information comprising information to configure cooperating UEs in the group to generate a group common contention window for synchronous clear channel assessment (CCA) and aligned sidelink transmission starting times.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465